Judge Underwood,
delivered the opinion of.the court.
This is an attempt by Roman and others, to escape the responsibility imposed on them as stockholders in the Fayette Paper Manufacturing Com» pany by their chatter. The principles in respect to their liability have heretofore been settled- by this court,in the case of Dallam, &c. vs. Holmes.
.We perceive no new facts in the case, which can ex— onerate the- plaintiffs in error, or any of them. If j)ajjam vvere permitted to escape by taking stock in the names of-infant children, the whole object of the charter in securing the community against the insob venc„ 0f {yie corporation, might be defeated. We canno¿- suffcr it lo he done. Such a thing would be a fraud on the community. We see no good reason why the.court should have opened its decree to receive the supplemental answer of Dallam.
The decree is affirmed with costs.